Citation Nr: 0026599	
Decision Date: 10/05/00    Archive Date: 10/12/00

DOCKET NO.  99-01 889A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for chondromalacia of the left and right knees with 
arthritis.

2.  Entitlement to service connection for a disability 
manifested by a high white blood cell count and fatigue on a 
direct basis and as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel




INTRODUCTION

The veteran served on active duty from November 1979 to June 
1995.  Service records show that she was awarded the 
Southwest Asia Service Medal.     

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions dated in October 1998 and 
January 1999 from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California, which denied 
service connection for a high white blood cell count and 
fatigue on a direct basis and as due to an undiagnosed 
illness and entitlement to an increased evaluation for the 
service-connected chondromalacia and arthritis of the right 
and left knees with arthritis.   

A January 1999 rating decision assigned a 10 percent 
disability evaluation to the service-connected chondromalacia 
of the right and left knees November 14, 1997.  In AB v. 
Brown, 6 Vet. App. 35 (1993), the United States Court of 
Veterans Appeals for Veteran's Claims (Court) held that 
regarding a claim for an increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation.  The Court also stated that it 
follows that such a claim remains in controversy "where less 
than the maximum available benefits are awarded."  Id. at 38.  
Consequently, the issue of entitlement to increased ratings 
for the right and left knee disabilities is still before the 
Board for appellate review.  

In November 1998, the veteran filed a Notice of Disagreement 
with respect to the issue of entitlement to service 
connection for a high white blood cell count.  However, the 
RO did not issue a statement of the case with respect to this 
issue.  This matter is addressed in the remand portion of 
this decision.  

The Board notes that the October 1998 rating decision also 
denied the claims of entitlement to an increased evaluation 
for a hysterectomy and fibrocystic breast disease, and 
entitlement to a temporary total evaluation pursuant to 
38 C.F.R. § 4.30 because of treatment for a service-connected 
disability requiring convalescence.  The veteran did not file 
an appeal with respect to the issues of entitlement to an 
increased evaluation for fibrocystic breast disease and 
entitlement to a temporary total evaluation pursuant to 
38 C.F.R. § 4.30.  The veteran did file an appeal with 
respect to the issue of entitlement to an increased 
evaluation for a hysterectomy.  However, in an August 2000 
statement, the veteran indicated that she wanted to withdraw 
the issue of entitlement to an increased evaluation for a 
hysterectomy.  Thus, these issues are not before the Board 
for appellate review.  

Review of the record further reveals that in a February 1999 
substantive appeal, the veteran initially raised the issue of 
entitlement to an increased evaluation for a cervical injury.  
The Board refers this issue to the RO for appropriate action.  
See Godfrey v. Brown, 7 Vet. App. 398 (1995) [the Board is 
without jurisdiction to consider issues not yet adjudicated 
by the RO].  


REMAND

1.  Entitlement to a disability evaluation in excess of 10 
percent for chondromalacia of the left and right knees with 
arthritis.

The veteran's service-connected chondromalacia of both knees 
with arthritis is currently assigned a 10 percent disability 
rating under 38 C.F.R. § 4.71a, Diagnostic Code 5010 
[traumatic arthritis].  Previously, chondromalacia of the 
left knee had been assigned a noncompensable disability 
rating under 38 U.S.C.A. § 4.71a, Diagnostic Code 5257. 

Initially, the Board concludes that the veteran's claim for 
entitlement to an increased evaluation for chondromalacia of 
the left and right knees with arthritis is well grounded 
within the meaning of the statutes and judicial construction.  
See 38 U.S.C.A. § 5107(a) (West 1991).  When a veteran claims 
that he or she has suffered an increase in disability, or 
that the symptoms of his disability are more severe than is 
contemplated by the currently assigned rating, that claim is 
generally considered well grounded.  Bruce v. West, 11 Vet. 
App. 405, 409 (1998); Proscelle v. Derwinski, 2 Vet. App. 
629, 631-632 (1992).  Upon the submission of a well-grounded 
claim, the VA has a duty to assist the veteran in the 
development of facts pertinent to the claim.  38 U.S.C.A. § 
5107.  In accordance with this duty, and for the reasons 
stated below, the Board finds that further development is 
necessary before the veteran's claim can be properly 
addressed. 

Review of the record reveals that in an August 2000 informal 
hearing presentation, the veteran's representative asserted 
that this matter should be remanded to the RO for additional 
development.  The representative suggested that the VA 
examination in September 1998 was inadequate and that the RO 
improperly combined the knee disabilities and improperly 
assigned a 10 percent evaluation to both the left and right 
knee disabilities.  The representative also asserted that the 
RO failed to consider the Court's holding in DeLuca v. Brown, 
8 Vet. App. 202 (1995) and did not determine whether there 
was functional loss of the knees due to the service-connected 
chondromalacia with arthritis of the knees.     

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in evaluating a service-connected disability involving a 
joint rated on limitation of motion, the Board erred in not 
adequately considering functional loss due to pain under 
38 C.F.R. § 4.40 (1999) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1999). 

The Board finds that the most recent VA orthopedic 
examination in September 1998 did not fully address the 
criteria required by 38 C.F.R. §§ 4.40 and 4.45 pursuant to 
the Court's ruling in DeLuca.  The VA examiner did not 
address whether the pain the veteran experienced limited the 
functional ability or whether the veteran experienced 
additional range of motion loss due to pain, weakened 
movement, excess fatigability, or incoordination.  The VA 
examiner noted that the veteran did not appear to have 
significant pain with range of motion.  However, the VA 
examiner did not report whether the veteran experienced 
functional loss due to the knee pain.  The VA examiner also 
did not report the range of motion of the knees in degrees.  

The Board also finds that clarification is needed as to 
whether the veteran has arthritis of the knees.  The Board 
notes that the September 1998 VA examination report indicates 
that the X-ray examination of the knees was normal and the 
assessment was normal knee.  However, the September 1998 VA 
X-ray examination of the knees revealed degenerative joint 
disease of the knees with narrowing of the medial knee joint 
space.  Therefore, the Board finds that the claim must be 
remanded for a new VA orthopedic examination, including X-ray 
examination, and for consideration of any pain and excess 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of the knees under 38 C.F.R. §§ 4.40 and 
4.45.  

The Board also points out the potential applicability of 
VAOPGCPREC 23-97 [holding that since Diagnostic Code 5257 for 
lateral instability of the knee is "without reference to 
limitation of motion," a separate rating for traumatic 
arthritis is available] and VAOPGCPREC 9-98 [if a veteran has 
a disability rating under Diagnostic Code 5257 for 
instability of the knee, and there is also X-ray evidence of 
arthritis, a separate rating for arthritis could also be 
based on painful motion under 38 C.F.R. § 4.59].  

Review of the record further reveals that in the November 
1997 claim for an increased evaluation, the veteran indicated 
that her medical records were at the RO in St. Petersburg, 
Florida.  It does not appear that the Los Angeles RO made an 
attempt to obtain such records.  Fulfillment of the VA's duty 
to assist includes assisting the veteran in securing clinical 
and treatment records when such records exist, but are not on 
file.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  In Bell v. Derwinski, 2 
Vet. App. 611 (1992), the Court held that VA records, to 
include records of evaluation or treatment in a VA facility, 
are in the constructive possession of VA at the time of 
adjudication.  Thus, the Board finds that the RO should 
attempt to obtain, and associate with the claims folder, 
copies of the veteran's VA treatment records from June 1995 
to present, from the VA Medical Center and the RO in St. 
Petersburg, Florida.  If the VA Medical Center is unable to 
locate the records in question, documentation of the search 
efforts and results should be associated with the claims 
folder. 

2.  Entitlement to service connection for a disability 
manifested by a high white blood cell count and fatigue on a 
direct basis and as due to an undiagnosed illness.

In an October 1998 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for a 
high white blood cell count on a direct basis and as due to 
an undiagnosed illness.  The veteran was advised of that 
decision in November 1998.  In November 1998, the veteran 
filed a Notice of Disagreement with respect to this issue.  
The filing of a notice of disagreement initiates the appeal 
process.  Godfrey v. Brown, 7 Vet. App. 398, 408- 410 (1995). 

The RO has not had an opportunity to issue a Statement of the 
Case as to this issue.  Under the Court's jurisprudence, the 
Board is obligated to remand these issues.  See Godfrey, 
supra; see also Manlicon v. West, 12 Vet. App. 238 (1999).

The Board also notes that in the August 2000 informal hearing 
presentation, the representative raised the question as to 
whether the veteran was a "Persian Gulf veteran."  The 
representative indicated that it was unclear from the 
veteran's DD 214 whether she had actual Persian Gulf service.  
The representative noted that the DD 214 indicates that the 
veteran served "in support" of Operation Desert 
Shield/Storm.  The DD 214 further reveals that the veteran 
had three years, five months, and 12 days of foreign service 
and she was also awarded the Southwest Asia Service Medal.   

The Board notes that the provisions of 38 C.F.R. § 3.317 
[compensation for certain disabilities due to an undiagnosed 
illness] (d)(1), provide that "Persian Gulf veteran" means 
a veteran who served on active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, and the Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi Arabia, the neutral 
zone between Iraq and Saudi Arabia, Bahrain, Qatar, the 
United Arab Emirates, Oman, the Gulf of Aden, the Gulf of 
Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations.  38 C.F.R. § 3.317(d) (1999).  
The Board agrees with the representative and finds that 
additional development is needed to determine whether the 
veteran served in the Southwest Asia theater of operations 
and can be considered a Persian Gulf veteran under 38 C.F.R. 
§ 3.317 (d)(1). 

Accordingly, the case is REMANDED for the following actions: 

1.  The RO should attempt to obtain 
copies of service department records 
which could verify whether or not the 
veteran served on active military service 
in the Southwest Asia theater of 
operations during the Persian Gulf War.  
See 38 C.F.R. § 3.317(d).  Any such 
records so obtained should be associated 
with the veteran's VA claims folder.   

2.  The RO should request that the 
veteran provide the names and addresses 
of any health care providers who may have 
recently treated her for chondromalacia, 
degenerative joint disease or any other 
disability of the knees, as well as any 
complaint or disease involving fatigue 
and/or the blood.  After securing the 
necessary authorization, the RO should 
attempt to obtain copies of any pertinent 
treatment records identified by the 
veteran, in response to this request, 
which have not been previously secured.  
Regardless of whether the veteran 
identifies or submits any additional 
evidence, the RO must attempt to obtain 
records of treatment that the veteran 
received from the VA medical center in 
St. Petersburg, Florida from June 1995 to 
present.  

3.  The veteran should be afforded a  VA 
orthopedic examination to determine the 
severity of the service-connected 
disability of the knees.  The claims 
folder and a copy of this remand must be 
made available to the examiner for review 
in conjunction with the examination.  
With regard to the knees, the examiner 
should record pertinent medical 
complaints, symptoms, and clinical 
findings.  The examiner should report the 
active and passive range of motion in 
degrees, and comment on the functional 
limitations, if any, caused by the 
veteran's service-connected knee 
disabilities, in particular limited 
movement due to pain, weakened movement, 
excess fatigability, and incoordination 
upon use.  The examiner must comment upon 
whether there exists any clinical 
evidence supportive of the veteran's 
subjective complaints.  X-ray examination 
of the knees should be performed and the 
examiner should specifically comment on 
whether the veterans has arthritis of the 
knees.  The report of the examination 
should be associated with the folder. 

4.  If deemed to be appropriate by the 
RO, further development of the medical 
and other evidence pertaining to the 
claim of entitlement to service 
connection for a disease manifested by a 
high while blood cell count and fatigue 
should be undertaken.  

5. Thereafter, the claim for increased 
rating(s) of the left and right knee 
should be adjudicated by the RO.    
Consideration should be given the 
provisions of 38 C.F.R. §§ 4.40 and 4.45, 
the Court's holding in DeLuca v. Brown, 8 
Vet. App. 202 (1995), and the 
precedential opinions of VA General 
Counsel 23-97 and 9-98.  The RO should 
specifically consider whether separate 
ratings are in order for each knee.  If 
all benefits sought are not granted, the 
veteran and her representative should be 
furnished with a Supplemental Statement 
of the Case and provided an opportunity 
to respond.  The Supplemental Statement 
of the Case must apprise the appellant of 
the applicable law and regulations 
pertaining to the claims at issue, as 
well as law and regulations pertinent to 
perfecting an appeal.  Following issuance 
of the Supplemental Statement of the 
Case, the RO should conduct any further 
appellate proceedings as are established 
by relevant statute, regulation and 
precedent.  

6.  The RO should issue a (Supplemental) 
Statement of the Case, containing all 
applicable laws and regulations, as to 
the issue of entitlement to service 
connection for a disability manifested by 
high white blood cell count and fatigue 
on a direct basis and as due to an 
undiagnosed illness.  The veteran and her 
representative should be provided with 
copies of the Statement of the Case and 
advised of the time period in which to 
perfect her appeal. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Veterans Law Judge
	Board of Veterans' Appeals


 

